Title: To James Madison from Henry Potter, 7 September 1802 (Abstract)
From: Potter, Henry
To: Madison, James


7 September 1802, Raleigh. Recommends John Lockhart for the position of marshal for North Carolina. “Of Mr. Lockhart’s politics I have no knowledge.… As to his qualification, there is no man in the State within my knowledge & recollection, who I think is better fitted for the discharge of the duties of Marshall than he is.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Lockhart”). 2 pp. Potter was appointed a U.S. circuit judge by Jefferson in January 1802 and a U.S. district judge three months later, a position he held until his death in 1857 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:401, 405, 418, 419; Wagstaff, Papers of John Steele, 1:451 n. 3).


